Mr. Justice Breese delivered the opinion of the Court: There is no evidence in this record that the defendant sent the letter to Smith. He admitted he wrote it, but not that he had sent it. As it was received by the hands of Andrew McGee, he should have been called to prove by what authority he bore it. If by defendant’s authority or at his request, one part of the charge would have been established. But the foolish and nonsensical letter of the wounded and infuriated German is not a challenge. It is absurd so to regard i,t. It is not an intelligible piece of composition, and instead of giving a challenge, seems rather to invite one from the witness, Smith. The judgment is reversed and the cause remanded. Judgment reversed.